Citation Nr: 1432597	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for PTSD. 

The issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

In a June 2011 decision, the Board denied service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board's decision to the Court.  In a February 2013 Memorandum Decision, the Court vacated the June 2011 decision and remanded the matter to the Board for further proceedings consistent with its decision.  In May 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The preponderance of the most probative evidence reflects that the Veteran does not have a current diagnosis of PTSD.

2.  The preponderance of the most probative evidence reflects diagnoses of mood disorder, not otherwise specified (NOS), and a personality disorder NOS. 


3.  The preponderance of the most probative evidence is against finding that any current psychiatric disorder is related to the Veteran's active military service or events therein.

4.  Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The notice requirements were met in this case by a letter dated in November 2008.  The letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of that evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The notice was provided prior to the initial adjudication of the claim in July 2009.  Accordingly, the duty to notify has been satisfied.

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue on appeal have been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and military personnel records have been associated with the claims file and all identified and available post-service treatment records have been obtained, to include the records from the Social Security Administration (SSA).  

The Veteran was evaluated in conjunction with his claimed psychiatric disability in May 2009 and November 2013.  In its February 2013 Memorandum Decision, the Court found that Board did not adequately address internal inconsistencies found in the May 2009 VA examination report.  In October 2013, the Board remanded the claim to schedule the Veteran for another VA examination, which was conducted in November 2013.  As will be explained in detail below, the Board finds despite minor internal consistencies, when the May 2009 VA examination report is read as a whole, the opinion is clear and well-reasoned.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  In addition, the November 2013 VA examination report fully addresses the issue on appeal and the Board finds that the VA examinations are adequate to decide the issue.  The examiners reviewed the claims file in detail and conducted an extensive interview and evaluation of the Veteran.  The November 2013 VA examiner also conducted psychological testing.  The examiners' opinions reflect consideration of all of the pertinent evidence of record, to include the statements of the Veteran, and reflect adequate rationale.  Moreover, the examiners offered clear conclusions as well as reasoned medical explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the AOJ has substantially complied with the Board's prior remand and that VA's duty to assist with respect to obtaining VA examinations and opinions has been met.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claims

The Veteran asserts that his unit came under mortar attacks, small arms fire, and grenades while serving with the 179th Aviation Company outside Pleiku in the Republic of Vietnam.  He claims that he has a current psychiatric disability as a result.  For the reasons explained below, after careful consideration of the lay and medical evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection.


Governing Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Establishing entitlement to service connection for PTSD requires:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2).  If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Analysis

As noted above, the Veteran claims service connection for a psychiatric disability as a result of in-service stressors.  Specifically, he asserts that a stressful incident occurred in January 1967.  He was stationed at Camp Holloway in Pleiku, Vietnam and attached to the 179th Assault Support Helicopter Company, 52nd Combat Aviation Battalion when the unit came under rocket attack in January 1967.  He submitted an excerpt from Air Base Defense in the Republic of Vietnam, which verifies the Veteran's account of the Air Force Base being attacked in January 1967.  An Internet article was also submitted regarding the history of the 179th Assault Support Helicopter Company, 52nd Combat Aviation Battalion, which verified that the Veteran was subjected to mortar and rocket attacks while on active duty.  Therefore, the Veteran's military stressors have been conceded.

The Veteran's service treatment records reflect that at a May 1964 pre-induction examination, the Veteran indicated that he had nervous trouble; however, the examining physician noted "Neuro-Psychiatric history Not Clinically Significant[.]"  At the Veteran's September 1965 induction examination and June 1967 separation examination, his psychiatric evaluation was normal.  On the corresponding reports of medical history, he denied having depression or excessive worry, frequent or terrifying nightmares, and nervous trouble of any sort.  

Post-service, in April 1993 the Veteran was examined by a board certified neurologist, Dr. R.P.N., who conducted a limited mental status examination.  Examination revealed that the Veteran was alert and oriented.  His language functions were normal and his affect was appropriate.  No psychiatric assessment was made.  In May 1994, the Veteran had a psychological evaluation by a licensed psychologist, Dr. H.R.B.  A personality assessment was accomplished by the administration of the MMPI [Minnesota Multiphasic Personality Inventory].  It was noted that personality testing was accomplished in an oral manner.  The Veteran was physically uncomfortable and reported difficulty with reading.  Oral presentation was accomplished; but, validity factors were strained.  Following examination, the clinical impression was major mood disorder, depressive disorder, and paranoid personality disorder.  In an October 1998 private clinical interview and mental status examination report summary, it was noted that the Veteran denied any psychological problems.  It was further noted that his intellectual functioning appeared to fall within the average range.  His mental status at that time included impairment of attention and concentration.  His ability to function adequately and appropriately in interaction with others appeared mildly impaired.  It was noted that there was no evidence that the Veteran would experience more psychological problems under work-like conditions.  The diagnostic impression under Axis I was "No diagnosis[.]"

The Veteran filed a claim for service connection for PTSD in October 2008.  At issue, is whether the Veteran has a current diagnosis of PTSD, or other psychiatric disorder, and, if so, whether the psychiatric disorder is related to his in-service stressors.

Regarding PTSD, although the Board has conceded the Veteran's in-service stressors, the most probative evidence of record does not support that he has a DSM-IV diagnosis of PTSD.  The Board acknowledges that there is conflicting medical evidence on this point; however, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The evidence in favor of finding a diagnosis of PTSD consists of a private psychological evaluation provided Dr. W.A. in October 2008.  The above- described stressors were noted and the Veteran reported that he began to experience nightmares in approximately June 1968.  Due to extremely limited insight, he was unable to describe the course of the disorder.  He said that his depressive symptoms had been apparent since he left Vietnam.  It was noted that the Personality Assessment Inventory (PAI) responses were deemed to be "marginally valid" and interpretable.  The Veteran omitted a large number of items and tended to respond to those items that he did answer in an idiosyncratic manner.  The psychologist diagnosed the Veteran with PTSD and a mood disorder not otherwise specified (NOS) on Axis I, and personality disorder NOS on Axis II.  The psychologist opined that the symptoms described by the Veteran were "consistent with the presence of [PTSD] and depression, as well as a history of significant substance abuse."  She also noted a likely history of panic disorder.  

The evidence against finding a current diagnosis of PTSD consists primarily of the May 2009 and November 2013 VA examinations.  As noted above, the May 2009 VA examination report contains some internal inconsistencies.  On page 10, the examiner indicated that the Veteran met the DSM-IV criteria for PTSD, but did not provide any diagnosis on Axis I.  She ultimately concluded in the medical opinion section that the Veteran did not meet the criteria for PTSD.  She explained, 

There are differing reports, conflicting information, and problems with testing given in the past.  There are reports of no conditions to reports of severe conditions and extreme presentations.  This is not indicative of the combat-related PTSD which I see in patients that exists on a chronic course with fluctuations and exacerbations in intensity, and the occasional remission that is frequently short-lived.  Furthermore, self report today refutes the diagnosis of PTSD.

This patient was evaluated using the MMPI by a [Dr. B.]  in 1994.  He was diagnosed with depression as a result of the evaluation but note "validity factors were strained."  Thus there was some question about the validity of the testing.  I am not privy to what those were.  Still, tests should have been interpreted with caution if at all.  In this evaluation, the symptoms appeared linked to pain.  No evidence of PTSD was found.  The MMPI should have picked up the presence of PTSD had it been present at this time.

[...]

He was recently evaluated by [Dr. W. A.], a local psychologist known to me for providing veterans with PTSD evaluations. ... [The Veteran's] testing was reported to be only marginally valid.  He omitted items.  He tells me he omitted items because they did not apply to him not because he could not read/or did not understand them.  I do not know how many were omitted but this makes a difference in whether the testing should have been interpreted.  Further, there were suggestions of the potential for denial for drinking and drug use.  He has not seen this doctor since the testing.  

The Board finds that although the May 2009 VA examiner anwered "yes" to the question regarding whether the Veteran met the criteria for a DSM-IV diagnosis of PTSD, when the report is read as a whole, it is clear that she opined that the Veteran did not meet the criteria for a diagnosis of PTSD (or any other psychiatric disorder) on Axis I.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale).  Furthermore, she provided a detailed rationale for her opinion which is consistent with the underlying medical records.  For these reasons, the Board finds the May 2009 VA examiner's opinion probative.  

The report of the November 2013 VA examination reflects that the Veteran's claims file was reviewed, including the psychological evaluation by Dr. W.A.  The examiner noted the Veteran's claimed in-service stressors and opined that the stressors were adequate to support a diagnosis of PTSD.  The Veteran reported having depressed mood and anxiety.  The examiner opined that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  Rather, he diagnosed the Veteran with mood disorder NOS on Axis I and a personality disorder NOS on Axis II.  The examiner explained, 

Dysphoric mood (sadness, anxiousness, irritability) is related to or secondary to pervasive Personality Disorder traits.  Veteran currently does not meet all necessary criteria for the mental condition of PTSD.  He may have experienced select symptoms from that category over his life span and in 2008 for a private psychological evaluations [sic] but all records from 2009 are negative for any report, observation, mental screen for PTSD mental condition.

Mood Disorder NOS has interactions and overlay with life-long Personality Disorder traits.  Condition has followed a natural progression since adolescence.  There is no evidence reviewed in this case that supports a relationship to or aggravation by military service.  Mental conditions continue to present time and are aggravated by ongoing psycho-social stressors.  Some symptom exaggeration is also likely.  Personality Disorder traits can complicate therapeutic relationships and negative statements about health care providers is also likely.

The examiner also conducted psychological testing.  The Veteran's score on the SIMS (Structured Inventory of Malingered Symptomatology) suggested that "he endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders.  Symptom exaggeration is likely present during current medico-legal compensation seeking process."  The Millon Clinical Multiaxial Inventory II was administered and the results were considered valid.  Personality disorder Cluster A traits were noted in severe range (Schizoid, Paranoid and Schizotypal traits) and were significantly elevated.  The examiner stated, 

Past psychological testing protocol's have been "strained" or marginally valid.  Testing today was valid and did note the likelihood of symptoms exaggeration and sever Personality Disorder traits. Personality Disorder mental condition is in agreement with prior evaluation results in 1994, 2008 and 2009.  Mood Disorder NOS is also in agreement with earlier examinations.

The examiner also specifically addressed Dr. W.A.'s October 2008 psychological evaluation.  He opined,

Evaluation reports from [Dr. W.A.] are well know [sic] to this C&P office and VBA.  Her reports have consistently demonstrated little merit and are not supported by numerous medical, nursing and specialty contacts by providers from 1999 to 2013.  PAI psychological testing is either "valid or invalid", there are no "marginally valid reports that are interpretable."

In this case, the Board finds the most persuasive competent evidence weighs against the claim of entitlement to service connection for PTSD.  Although the Board has considered Dr. W.A.'s opinion, which is both competent and probative, the May 2009 and November 2013 VA examiners' opinions are more persuasive.  The VA examiners' opinions are more consistent with the underlying medical record and history.  Furthermore, the examiners provided detailed rationales for their opinions, citing to relevant lay and medical evidence in the record.  The November 2013 VA examiner's opinion was also based on psychological testing that was deemed valid rather than marginally valid and was consistent with prior evaluations.  For these reasons, the Board finds that the most probative evidence of record does not support a finding that the Veteran has a DSM-IV diagnosis of PTSD.

Regarding mood disorder NOS, the preponderance of the evidence does not demonstrate a causal relationship or nexus with service.  This disability was not incurred coincident with service (38 C.F.R. §  3.303(a)), and was not diagnosed until May 1994 - over 27 years after separation from service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board emphasizes that this is not a case solely involving the absence of contemporaneous medical evidence, but normal clinical findings and a denial of symptoms at separation followed by a time gap of many years.  Furthermore, the November 2013 VA examiner opined that the mood disorder was related to or secondary to the Veteran's pervasive personality disorder traits.  Dr. W.A. did not specifically opine as to the etiology of the Veteran's mood disorder, but to the extent she suggests that the Veteran's symptoms are related to service, the Board finds her conclusions less persuasive that those of the VA examiner for the reasons explained above.  In sum, the most probative evidence of record weighs against finding that the Veteran's mood disorder is related to his active military service.  

Regarding the Veteran's personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§  3.303(c), 4.9, 4.127 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  Rather, the record reflects that the Veteran's psychiatric evaluation was normal at induction and normal at discharge.  

The Board has also carefully considered the Veteran's lay statements attributing his psychiatric symptoms to his active military service.  His son also submitted a statement in April 2014, stating that the Veteran refused to allow him to play with toy guns and refused to attend fireworks displays.  The Veteran and his son are competent to describe symptoms and situations that they have personally observed, as such requires personal knowledge rather than medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In this case, however, the Board does not find the Veteran competent to provide a psychiatric diagnosis or relate his symptoms to service that occurred many years ago.  This particular inquiry is within the province of trained medical professionals because it involves a complex medical issue that go beyond a simple and immediately observable cause-and-effect relationship.  

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Therefore, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


